Citation Nr: 1701767	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-31 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to July 1, 2009 and in excess of 50 percent from July 1, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to February 1972, during the Vietnam Era.

This case comes before the Board of Veteran's Appeals (Board) from an appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board videoconference hearing.  (See November 2012 VA Form 9).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107 (b) (West 2014).  Here, the RO used an incorrect mailing address for mailing notice of the hearing, which was subsequently returned to the Board in June 2016.  The Veteran failed to appear for the hearing scheduled in July 2016.  However, he provided new contact information in August 2016 and should be given the opportunity for another hearing.  In light of the Veteran's request, and because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge.  The Veteran and his representative should be provided with a written confirmation of the location, date, and time of his hearing and a copy of such should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




